Citation Nr: 1751644	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-31 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from October 1989 to October 1992. 
		
This matter comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied reopening a claim for entitlement to service connection for pes planus.  

The Veteran testified during an August 2016 videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the electronic claims file. 

The issue of entitlement to service connection for pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for bilateral pes planus was finally denied in a December 1992 RO decision.  The Veteran did not appeal this rating decision.

2.  The evidence received since the December 1992 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The December 1992 RO decision denying the Veteran's application to reopen a claim service connection for bilateral pes planus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

2.  Since the final rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for bilateral pes planus, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

The claim of entitlement to service connection for pes planus was initially denied in a December 1992 RO rating decision.  The RO found that although pes planus was noted on enlistment examination, there was no evidence of aggravation by service.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2016).  

Evidence submitted since the prior final rating decision includes statements from the Veteran, an August 2016 Travel Board hearing transcript, and VA treatment records.  

The Board finds that some of this evidence is both new and material.  Specifically, the newly received evidence indicates the Veteran experienced a worsening of foot symptoms in service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2016).  Accordingly, the Veteran's claim for service connection for pes planus is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus; to that extent only, the appeal is granted. 


REMAND

During an August 2016 Board hearing, the Veteran testified that she had private treatment from March 2008 to 2009.  However, there are no private treatment records in the claims file relevant to the Veteran's bilateral foot claim.  As it seems there may be additional treatment records relevant to the Veteran's claim, the Board finds a remand is necessary.   

Furthermore, it is unclear whether the Veteran has a current diagnosis of pes planus.  The Board recognizes that the Veteran's enlistment examination included a diagnosis of pes planus.  A January 2007 VA primary care note also indicated a diagnosis of flat foot.  However, a VA treatment record dated in A February 2012 VA podiatry note indicates a diagnosis of mild forefoot varus and not pes planus.  The Veteran has not underwent a VA examination during the current appeals periods.  To further clarify the Veteran's current foot maladies, the Board finds a VA examination and opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA and private medical care providers that have treated her for her claimed foot disorders.  Make arrangements to obtain any outstanding records that she adequately identifies and provides authorization to obtain.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning her claim.

2.  After completing directive #1, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed foot disorder.  The record, to include a copy of this Remand must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

If there is a diagnosis of pes planus, the examiner must opine as to whether pre-existing pes planus at least as likely as not (a 50 percent or greater probability) increased during service.  If there was an increase during service, was such increase clearly and unmistakably (that is, it is undebatable) due to the natural progress of the condition

For any other diagnosed foot disorder, the examiner must opine as to whether such disorder at least as likely as not (50 percent or greater probability) had its onset in, or is otherwise caused by the Veteran's military service.

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions, to include her continuity of symptomatology, should be considered in giving any opinion.

3.  Thereafter, undertake any additional development and readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


